George Postel, J.
Motion to quash the subpoena issued by the Attorney-General requiring John Forma to appear and testify concerning his knowledge of the affairs of British American Commodity Options Corp. is denied. The Attorney-*1033General seeks to inquire into matters wherein jurisdiction has been conferred on his office under article 23-A of the General Business Law. The Attorney-General alleges in its affidavit that the petitioner may be engaged in security dealings which may be fraudulent. The disputed issues as to petitioner’s involvement with the aforesaid corporation is not exclusively within the jurisdiction of the Commodity Futures Trading Commission.